Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 12/08/2020 is entered.
	Claims 5-6 and 15 are presently cancelled.
Claims 1-4, 7-14, and 16-20 are pending and examined in this office action.
Priority
	This US15/913,444 filed on 03/06/2018 claims US priority benefit of US Provisional 62/467,577 filed on 03/06/2017.
Response to Amendment
The rejection of claim 8 under 35 U.S.C. 112(b) is WITHDRAWN in view of the Applicants’ Amendment to the Claims filed on 12/08/2020.
The rejection of claims 5, 6, 10, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Tsui et al “The Impact of DNA Topology and Guide Length on Target Selection by a Cytosine-Specific Cas9” ACS Synth Biol 2017, Vol 6, No. 6, pages 1103-1113, published March 9, 2017) is WITHDRAWN in view of the Applicants’ Amendment to the Claims filed on 12/08/2020.  The rejection of presently cancelled claims 5, 6, and 15 is rendered moot.
The rejection of claims 5, 6, 10, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by the Tsui Dissertation (2017) is WITHDRAWN in view of the Applicants’ Amendment to the Claims filed on 12/08/2020.  The rejection of presently cancelled claims 5, 6, and 15 is rendered moot.
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7-14, and 16-20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the full-scope of the claimed invention.  
See MPEP 2163.
Claims 1, 3-4, 7-14, and 16-20 are drawn to a method that requires the critically essential element of a cytosine-specific Cas9 endonuclease.  While showing possession of one species of a cytosine-specific Cas9 endonuclease, specifically the AceCas9 (i.e., specified in the independent claim 2), neither the state of the art at the time and effective filing date of the presently claimed invention nor the instant specification show that cytosine-specific Cas9 endonucleases such that one skilled in the art would be able to envision whether a given Cas9 was within the genus of a cytosine-specific Cas9 endonuclease.  As evidenced by the state of the art at the time filing of applicants’ invention, most Cas9 enzymes were believed to be “G-specific” rather than “C-specific” (e.g., see Tsui et al (ACS Syn Biol 2017, Vol 6, pages 1103-0003, published March 9, 2017, of record).  For example, Tsui et al recite that ‘[m]ost of the well characterized Cas9s require PAM sequences comprised of guanine nucleotide(s) located 2-3 bases from the 3’ end of the nontargeting strand of the proto-spacer” (e.g., page 1104, left col., lines 4-7).  Further, as evidenced by the Loder Dissertation (published in 2016, of record), even the AceCas9 had not been characterized as to whether it was a cytosine-specific Cas9 in 2016.  The Loder Dissertation teaches it is “possible that Cas9-based gene editing tools could be developed by adaptation of a thermophilic Cas9” (pages 76-77, para 1).
In bacteria, gene editing is accomplished by using a synthetic guide RNA to induce double-stranded cleavage of wild-type genomic DNA by Cas9, resulting in the death of cells that do not undergo homologous recombination with donor DNA lacking the target sequence (307, 308). The guide RNA, Cas9, and donor DNA can be introduced on the same plasmid, which is transformed into the cell (306). In a sense, this artificial Cas9 system is used as a replacement for selective pressure, resulting in highly efficient gene editing, without the need for a selectable marker. In order to develop a Cas9-based gene editing tools for extreme thermophiles, a thermostable Cas9 is necessary.  Unfortunately, Type II CRISPR/Cas systems are less common than Type I and III systems (309), and no thermophilic Cas9 enzymes have been characterized. However, at least two extreme thermophiles are predicted to have Type II systems: Acidothermus cellulolyticus and Persephone/la marina, both of which grow optimally near 70°C (309-311). Thus, it is possible that Cas9-based gene editing tools could be developed by adaptation of a thermophilic Cas9.

cytosine-specific”.  
	 In addition, in the Tsui Dissertation (published in 2017, of record), Tsui states that “[c]urrently known Cas9 substrates require a guanine-containing adjacent motif to be cleaved” and they only disclose one example of a C-specific Cas9, being the AceCas9 (e.g., see also Table 2.1 for examples of Cas9 that are considered G-specific but not C-specific). 
In addition, Seebeck et al “Engineered Cas9 Systems for Eukaryotic Genome Modifications” (US2019/0249200 published 08/15/2019, with US priority to 62/631,304 filed on February 15, 2018, of record) discloses that the AceCas9 with an NGG PAM sequence and does not characterize AceCas9 as a C-specific Cas9 endonuclease (e.g., Table A).  
Thus, it is considered that the inventor or a joint inventor, at the time the application was filed, did not show possession of the full-scope of the claimed invention. 
Response to Arguments
The applicants’ argument filed on 12/07/2020 have been fully considered but respectfully are unpersuasive.  First, the applicants’ argument that their provisional application describes reliance of “bioinformatics” to identify Cas9 orthologs, citing paragraph 0019, and further pointing to the Chylinski et al (2013) reference for disclosure of  “the construction of ‘a phylogenetic tree from a multiple sequence alignment of the identified Cas9 orthologs’ is unpersuasive because the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between Acidothermus cellulolyticus one time in Figure 2 but is silent regarding cytosine-specificity.  The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Further, the applicants’ argument that the Loder document suggests a smaller set of cytosine-specific Cas9 endonucleases is not sufficient for one of ordinary skill in the art to be able to determine whether a given Cas9 was encompassed or excluded by the term cytosine-specific and would function in the invention as now claimed.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as be structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXlS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original). To fully 

In the instant case, while having written description of the method of instant claim 2, the specification does not provide sufficient descriptive support for the myriad of embodiments embraced by the claims. Given this lack of description of representative species encompassed by the genus of the claim, the specification does not sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the entire scope of the claimed invention.  One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
	
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the structure of a Cas9 endonuclease so that one would be able to determine whether such Cas9 possessed the function of being cytosine-specific without performing experimentation.  For example, adequate written description requires more than a mere statement that a compound is part of the invention and reference to a potential method of isolating a compound.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In the instant case, mere lists of types of Cas9 analogs is not adequate.  
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is Walter et al (US2019/0048415 filed on February 8, 2017), which lists Cas9 from Acidothermus cellulolyticus in Table 1 (page 30, line 9, of the US Application 16/076,853) as a possible tool in methods related 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636